Regarding the independent claim 1, the applicant amended the claims such at a controller controls the emission for electromagnetic waves from at least one first actuator and at least one second actuator such that the first and second actuators stimulate two different areas in or on the heart simultaneously. The controller further controlling the actuators such that while the actuators are simultaneously emitting electromagnetic waves, the electromagnetic waves emitted from the first actuator has at least one of a different frequency or polarization than the electromagnetic waves emitted from the second actuator. This changes the scope of the claim, now requiring a the controller to control the first and second actuators such that they are preforming stimulation simultaneously, and while these two actuators are simultaneously stimulating the two areas of the heart, the controller further controlling the device such that during simultaneous stimulation, the first actuator is emitting electromagnetic waves having at least one of a different frequency or polarization than the electromagnetic waves emitted from the second actuator. This would require further search and consideration.
Note from 12:
Regarding the independent claim 1, the applicant amended the claims such at a controller controls the emission for electromagnetic waves from at least one first actuator and at least one second actuator such that the first and second actuators stimulate two different areas in or on the heart simultaneously. The controller further controlling the actuators such that while the actuators are simultaneously emitting electromagnetic waves, the electromagnetic waves emitted from the first actuator has at least one of a different frequency or polarization than the electromagnetic waves emitted from the second actuator. This changes the scope of the claim, now requiring a the controller to control the first and second actuators such that they are preforming stimulation simultaneously, and while these two actuators are simultaneously stimulating the two areas of the heart, the controller further controlling the device such that during simultaneous stimulation, the first actuator is emitting electromagnetic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792